United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                     March 28, 2006

                                                                Charles R. Fulbruge III
                                                                        Clerk
                               No. 04-61055
                             Summary Calendar


                            KHADY THIAM LUTUTA,

                                                                Petitioner,

                                  versus

              ALBERTO R. GONZALES, U. S. ATTORNEY GENERAL,

                                                                Respondent.

                          --------------------
                 Petition for Review of an Order of the
                      Board of Immigration Appeals
                           BIA No. A95 886 018
                          --------------------

Before JONES, Chief Judge, and BARKSDALE and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     Khady Thiam Lututa, a native and citizen of the Democratic

Republic of the Congo, has petitioned for review of an order of the

Board    of   Immigration   Appeals   (BIA)   affirming   the   immigration

judge’s (IJ) decision dismissing as frivolous Lututa’s application

for asylum, for withholding of deportation, and for relief under

the Convention Against Torture (CAT).          Lututa has failed to show

that the record compels reversal of the finding of the IJ that

     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
Lututa failed to give credible testimony that she is entitled to

asylum or withholding of removal and that the application is

frivolous.   See Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994);

Mikhael v. INS, 115 F.3d 299, 306 (5th Cir. 1997).   Because Lututa

does not argue in her brief that she is entitled to relief under

the CAT, she has abandoned any challenge to the denial of that

relief.   See Rodriguez v. INS, 9 F.3d 408, 414 n.15 (5th Cir.

1993).    Accordingly, Lututa’s petition for review of the BIA’s

affirmance of the IJ’s dismissal as frivolous of her application

for asylum, withholding of removal, and relief under the CAT is

DENIED.




                                2